Citation Nr: 0903955	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  98-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for lumbosacral strain, for the period of August 4, 1997 to 
October 28, 1998, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Nancy Foti and Daniel G. 
Krasnegor, Attorneys


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1960 and from May 1961 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 and September 1999 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  The matter 
was also previously before the Board in November 2001, 
September 2003, August 2005 and April 2007.

A December 1997 rating decision granted service connection 
for lumbosacral strain, with a 10 percent disability rating, 
effective August 4, 1997.  In a November 2001 decision, the 
Board, in pertinent part, granted an initial evaluation of 20 
percent for lumbosacral strain, from August 4, 1997 to 
October 28, 1998.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a January 2003 Joint Motion for Partial Remand, the 
Secretary of Veterans Affairs (VA) and the veteran (the 
parties), through his representative, moved that the portion 
of the Board's decision which denied an evaluation in excess 
of 20 percent for lumbosacral strain from August 4, 1997 to 
October 28, 1998 be vacated and remanded.  The Court granted 
the motion by Order in February 2003. 

In an April 2007 decision, the Board, in pertinent part, 
granted an initial evaluation of 40 percent for lumbosacral 
strain, from August 4, 1997 to October 28, 1998.  The veteran 
appealed this decision to Court.  In a partial joint motion 
for remand, the parties agreed that the part of the Board's 
decision, which denied an evaluation in excess of 40 percent 
for lumbosacral strain from August 4, 1997 to October 28, 
1998, should be vacated and remanded.  The Court granted the 
motion by Order in July 2008. 


FINDING OF FACT

On January 2, 2009 the Board was notified by the RO that the 
appellant died in November 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  At this point, the record does 
not show that any eligible person has sought substitution.


ORDER

The appeal is dismissed.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


